—Appeal from a judgment of Supreme Court, Niagara County (Lane, J.), entered July 19, 2000, convicting defendant after a jury trial of, inter alia, assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that the verdict convicting him of assault in the second degree (Penal Law § 120.05 [2]) and menacing in the second degree (§ 120.14 [1]) is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). We reject the further contention of defendant that he was denied a fair trial when Supreme Court stated in its jury charge that this “[is] not a complicated case.” The court was merely explaining to the jury why it was not necessary for the court to summarize the testimony of the witnesses (cf. People v Mabry, 58 AD2d 897 [1977]). Defendant’s remaining contentions are not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see 470.15 [6] [a]). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.